Citation Nr: 0025436	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  96-13 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
thrombo-angiitis obliterans, also known as Buerger's disease, 
has been received.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a compensable evaluation for service-
connected residuals of a shell fragment wound to the left 
shoulder.

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a shell fragment wound to the 
left knee.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.  In that rating decision the 
RO, inter alia, denied service connection for PTSD and a 
bilateral knee disorder; denied reopening the veteran's claim 
of entitlement to service connection for Buerger's disease; 
and also denied a compensable evaluation for service-
connected residuals of a shell fragment wound to the left 
shoulder.  

In a rating decision dated in June 1996, the RO separately 
established service connection for a left knee disability and 
assigned a zero percent evaluation, effective August 2, 1993.  
The veteran appealed, arguing "...this condition should 
warrant a 10% rating."  The veteran further stated "...this 
condition should be rated at least 10% service connected."  
In a rating decision dated in April 2000, the RO amended the 
veteran's rating to reflect assignment of a 20 percent 
evaluation for left knee disability back to August 2, 1993.  
By letter dated in June 2000, the RO advised the veteran that 
such was a grant of benefits sought on appeal.  The veteran's 
representative has not since included that issue on VA Form 
646 and it is no longer certified for appeal.  However, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran disagreed with 
the initial zero percent evaluation and expressed that at 
least a 10 percent rating was warranted.  The veteran has not 
unambiguously limited his appeal to one for a 20 percent 
evaluation, nor has he withdrawn his appeal in writing.  
Accordingly, this issue remains before the Board.

Since the December 1997 supplemental statement of the case 
pertinent to all of the issues on appeal, additional 
evidence, both private and VA, has been associated with the 
claims file.  The RO considered such evidence, as reflected 
in the supplemental statement of the case issued in April 
2000.  Although that supplemental statement of the case was 
specifically issued with respect to the veteran's left upper 
extremity increased evaluation claim only, insofar as the 
newly received evidence is pertinent only to that matter the 
veteran is not prejudiced by the RO's lack of detailed 
discussion of the additional evidence as pertinent to the 
other matters on appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


FINDINGS OF FACT

1.  By rating decision dated in October 1985, the RO denied 
service connection for Buerger's disease and properly 
notified the veteran of that determination; he did not 
appeal.

2.  The evidence submitted subsequent to the October 1985 
decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for Buerger's disease.

3.  There is no competent opinion of record relating a 
current right knee disability to the veteran's period of 
active service or to service-connected disability.

4.  The veteran engaged in combat with the enemy.

5.  The most competent and probative medical evidence of 
record fails to diagnose the veteran with PTSD.

6.  The veteran manifests no functional impairment residual 
to his service-incurred shell fragment wound to the left 
shoulder.

7.  Residuals of a shell fragment wound to the left knee are 
limited to objective evidence of instability and degenerative 
changes resulting in no more than moderate disability.


CONCLUSIONS OF LAW

1.  The October 1985 rating decision that denied service 
connection for Buerger's disease is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) (formerly 38 U.S.C. § 4005(c)); 
38 C.F.R. § 20.1103 (1999) (formerly 38 C.F.R. § 19.192).

2.  No new and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
Buerger's disease.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f), as amended effective March 7, 1997, 64 
Fed. Reg. 32807-32808 (June 18, 1999).

5.  The criteria for a compensable evaluation for service-
connected residuals of a shell fragment wound to the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4 (1999); 38 C.F.R. § 4.118a, 
Diagnostic Code 7805 (1999).

6.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of a shell fragment wound to 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws and Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may 
also be granted for a disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened (as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
(West 1991) has been fulfilled.  

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  See Niemiec v. 
West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) 
(the Court found the veteran's claim not well grounded where 
there was no medical evidence of a chronic psychiatric 
disorder manifested in service, and where there was no 
medical evidence linking a diagnosed post-service psychiatric 
disorder to service); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999); Wade v. West, 11 Vet. App. 302 (1998); Boyer 
v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. 
App. 142 (1999).

For the purposes of determining well-groundedness, the Board 
must presume the truthfulness of the evidence, "except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  If a claim, however, is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107; see Schroeder v. West, 12 Vet. 
App. 184 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Right Knee Disorder

Factual Background

The veteran's service medical records are negative for 
notation of complaints, findings or diagnoses pertinent to 
the right knee.

The veteran offered no complaints relevant to his right knee 
in connection with VA claims filed in 1978 and 1984.  

At the time of VA examination conducted in May 1985, the 
veteran offered no complaints pertinent to the right knee and 
that examination report contains no relevant findings or 
diagnoses.

In July 1993, the RO received the veteran's informal claim 
for compensation benefits based on a bilateral knee disorder.

In November 1993, the veteran presented for VA examination of 
his feet.  That examination report is negative for 
complaints, findings or diagnoses referable to the right 
knee, as is the report of VA psychiatric examination also 
conducted in November 1993.

In a statement received in March 1996, the veteran argued 
that due to his service-connected left lower extremity 
problems he had had to put more pressure on his right leg, 
resulting in right knee problems.

In May 1996, the veteran presented for a VA examination.  
Examination revealed no obvious deformities of the knees.  
The veteran evidenced no right knee swelling or limitation of 
motion.  No pertinent diagnoses were shown on the examination 
report.

Private records dated in 1996 and 1997 contain findings 
pertinent to the left knee but not pertinent to the right 
knee.

In May 1997, the veteran testified at a personal hearing, 
stating that he had not seen a physician for right knee 
problems.  

In August 1997 the veteran presented for a VA examination.  
The veteran provided a history of in-service shrapnel injury 
and also stated that during basic training he fell and landed 
on each kneecap, with subsequent swelling.  The examination 
report is negative for diagnosed right knee disability.

The March 2000 VA examination included bilateral knee X-rays, 
which revealed possible intra articular body in the right 
knee.  The VA examiner did not include right knee findings, 
diagnoses pertinent to the right knee or any opinion as to 
the etiology of right knee x-ray results.


Analysis

The Board first emphasizes that the record is absent a 
diagnosed right knee disability.  There is no note of such in 
service records or in the post-service evidence of record.  
Although the March 2000 VA examination report notes X-ray 
findings of a possible intra-articular body, no disease 
entity, to include arthritis, was identified.  

The veteran himself has argued that his service-connected 
left knee problems cause additional stress on his right knee 
and that in the future he will have disability therefrom.  
The Court has held that the prediction of a future disability 
can well ground a claim, depending on the specificity, 
relative certainty expressed, and the context.  See Martin v. 
Gober, 10 Vet. App. 394 (1997).  However, neither the 
March 2000 VA examiner nor any other medical professional of 
record has related a currently identified right knee 
disability directly to the veteran's period of service or to 
his service-connected left lower extremity disability, see 
38 C.F.R. §§ 3.303(d), 3.310(a), or otherwise opined that 
existing right knee complaints or findings are indicative or 
predictive of future disability.  

The record does not reflect that the veteran himself 
possesses a recognized degree of medical knowledge to render 
his own opinions on medical diagnoses or causation competent 
and well ground the claim.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Absent competent medical evidence of a 
current right knee disability that has been causally linked 
by competent evidence to service or service-connected 
disability, the veteran's claim is not well grounded.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Because the veteran's claim is not well grounded, VA is under 
no duty to further assist him.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159(a) (1999); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see also Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  The Court has held, however, that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  38 U.S.C.A. § 5103 (West 1991 & Supp. 2000); see 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This 
obligation depends upon the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted in connection with his 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Court has also held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the instant case, however, the veteran 
has not identified any medical evidence that has not been 
submitted or obtained, which will support a well-grounded 
claim of entitlement to service connection for a right knee 
disability.

PTSD

Factual Background

The veteran served in the Republic of Vietnam and was wounded 
in combat with the enemy.  He is in receipt of the Combat 
Infantryman's Badge, and a Purple Heart medal, among other 
awards.  Service medical records are negative for note of any 
psychiatric diagnosis.  

In May 1978, the RO received the veteran's claim of 
entitlement to pension benefits.  The veteran reported 
disability in the form of head trauma resulting from an 
automobile accident in 1978.  A contemporary accident report 
shows diagnoses to include cerebral contusion; status post 
interhemispheric bleeding; and right hemiparesis.  

In December 1984 and July 1993, the RO received claims for VA 
benefits, to include service connection for PTSD.

In November 1993, the veteran presented for VA examination of 
his feet.  The examiner noted that the veteran's major 
problem appeared to be PTSD.  Also at that time, the veteran 
underwent psychiatric evaluation; the examiner cited review 
of the veteran's claims file.  The examiner noted that the 
veteran received benefits based on shrapnel wounds and that 
his mother had died earlier that year.  The veteran 
complained of having bad dreams several times per month, but 
stated that he did not remember the dreams upon awakening.  
The veteran also complained of having difficulty with dates, 
numbers, directions, etc., and reported having a bad temper 
and a bad attitude.  The veteran reported avoiding Vietnam-
related media and stated that he had difficulty getting close 
to people because so many of his friends were killed in 
Vietnam.  The examiner noted the veteran's history of pre-
service and continuing marijuana use.  The veteran reported 
that he enjoyed spending time with friends and was still with 
his second spouse.

The veteran also reported a history of alcohol use.  He 
stated that his father had been an alcoholic who physically 
and emotionally abused his mother, the veteran, and the 
veteran's siblings.  The examiner noted a blunted affect and 
euthymic mood.  The veteran was fully oriented.  The 
impressions were cannabis abuse and dependence; alcohol abuse 
and dependence in remission; and a personality disorder.  The 
examiner stated that the veteran did not appear to meet the 
criteria for PTSD, citing that it was unclear whether the 
veteran's dreams were related to Vietnam, that the veteran 
did not report recurrent intrusive recollection or 
flashbacks, and that the veteran had no problems with sleep, 
hypervigilance or concentration.

The claims file contains private records dated from March to 
September 1996 primarily related to treatment for physical 
ailments and that include comment that the veteran had PTSD 
related to service in Vietnam.  VA outpatient records dated 
from March to October 1996 offer a provisional diagnosis of 
PTSD related to service trauma and/or note that the veteran 
had symptoms of PTSD and possible depression.  In one July 
entry the veteran reported situations such as an ambush in 
Vietnam, and pretending he was dead to avoid capture.  The 
veteran reported flashbacks of the ambush.  

In May 1996 the veteran again presented for a VA examination.  
He discussed events in Vietnam, to include having killed an 
eight-year-old child.  He indicated his feeling that such was 
part of his duties.  He also reported a platoon sergeant 
having been killed in a mortar fight and generally noted 
combat participation and incurrence of shrapnel wounds.  The 
examiner noted the veteran's long history of alcohol and 
substance abuse, having been sober for 10 years, but 
continuing to use marijuana.

The veteran reported a good relationship with his spouse and 
children.  He complained of poor sleep since Vietnam and 
distressing dreams about people getting killed.  He indicated 
financial problems but reported having interests and having a 
good relationship with his family.  Examination revealed the 
veteran's affect to be euthymic.  He was fully oriented.  The 
examiner noted that the veteran appeared to have some PTSD 
traits, but that the veteran denied problems with 
irritability or increased arousal.  The impressions were PTSD 
traits, cannabis dependence and a history of alcohol 
dependence in remission.

In May 1997, the veteran testified relevant to PTSD at a 
personal hearing.  He and his spouse related the sleeping 
problems he had since service, and also reported periods of 
flashbacks or episodes of recreating the events that happened 
in Vietnam.

In September 1997 the veteran presented for a VA examination.  
The examiner cited review of the claims file, to include 
evidence pertinent to a head trauma incurred in 1978, and the 
veteran's history of cannabis, alcohol and other substance 
abuse.  The veteran denied marijuana use for 10 years; the 
examiner noted a discrepancy between this history and that 
given in connection with prior VA examinations.  The veteran 
reported having friends and indicated he did not mind being 
around people.  The examiner noted that obtaining information 
was difficult due to the veteran's slow response time.  The 
veteran reported avoidance of thoughts of Vietnam.  He stated 
he did not have many nightmares due to sleeping medications.  

The examiner noted that the veteran did not display signs of 
emotional distress while talking about stressful events in 
Vietnam.  The veteran denied difficulty concentrating, a 
startle response, or hypervigilance.  Full neuropsychologic 
evaluation was also accomplished, resulting in impressions of 
amnestic disorder and cognitive disorder.  The psychiatric 
examiner concluded that the veteran had a cognitive disease 
but did not meet the diagnostic criteria for PTSD in terms of 
re-experiencing the events and increased arousal, and that 
despite accounts of avoidance, the veteran did not meet the 
criteria in that area.  The examiner concluded that the 
veteran did not have PTSD.

Analysis

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

The veteran's claim is well grounded because he has reported 
stressors associated with combat, and there are competent 
medical opinions linking those stressors to a current 
diagnosis of PTSD.

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a clear diagnosis of the 
condition (under the provisions of 38 C.F.R. § 3.304(f) in 
effect prior to March 7, 1997), a diagnosis in accordance 
with the provisions of 38 C.F.R. § 4.125 (under the 
provisions of 38 C.F.R. § 3.304(f) in effect on and after 
March 7, 1997), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of a claimed 
inservice stressor.  Gaines v. West, at 357; 38 C.F.R. 
§ 3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), 3rd edition 
and the 3rd edition, revised, to the fourth edition (DSM-IV).  
The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  The Court noted that "although it is not 
necessary to this decision here," the diagnoses of PTSD 
appeared to comport with the diagnostic criteria for PTSD.  
Id. at 144.  (The concurring opinion goes further and states 
that the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153  The governing regulation provides 
that if the Board, or other adjudicators, doubts whether the 
diagnosis of a mental disorder is substantiated, including as 
to whether the diagnostic criteria are met, or indeed rejects 
the diagnosis shown on examination, the case should be 
returned to the examiner for clarification.  38 C.F.R. 
§ 4.126.  

Service connection for PTSD, 60 Fed. Reg. 32807-32808 (1999) 
(codified at 38 C.F.R. § 3.304(f)), service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  The VA regulation was changed in June 
1999 to conform to the Court's determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As the Cohen determination 
was in effect when the RO last reviewed this case, the Board 
finds no prejudice to the veteran in proceeding with this 
case at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

In the instant case the Board finds that neither the old or 
new version of the regulation is more favorable to the 
veteran.  Under either version of the regulation, the Board 
finds, as will be discussed below, that the weight of the 
evidence is against a finding that he currently has PTSD.

First, the Board notes that the existing record contains 
private records that include a diagnosis of PTSD related by 
competent medical personnel to the veteran's combat service 
in Vietnam.  As such, the claim is well grounded.  See 
Caluza, supra.  Thus, VA has a duty to assist the veteran in 
the development of the claim by obtaining relevant records 
which could possibly substantiate the claim and conducting 
appropriate medical inquiry.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant and available facts have been 
properly developed in this case.  The veteran has been 
examined on multiple occasions by the VA in connection with 
his claim and has not identified any additional, relevant 
evidence that has not been requested or obtained.  Therefore, 
no further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107 and the Board will 
proceed to address the merits of the case.

The Board does not dispute that the veteran served in combat 
and experienced many traumatic events during his active 
service in Vietnam.  The law provides that where PTSD has 
been related to combat, no stressor verification is required.  
This case does not turn on the credibility of his stressors, 
rather, the denial is based on the fact that the 
preponderance of the competent and probative evidence of 
record fails to show that the veteran has PTSD.

Service medical records are negative for diagnosed PTSD, or 
for any notation relevant to psychiatric abnormality.  The 
veteran does not, in fact, contend that he received in-
service psychiatric treatment or that psychiatric disability 
manifested in service.  38 C.F.R. § 3.303(a), (b).  

The Board has considered the evidence in favor of the 
veteran's claim with respect to establishing a diagnosis of 
PTSD.  First, the veteran and his spouse have testified as to 
symptoms beginning after service and continuing to date.  
However, the record does not reflect that the veteran or his 
spouse possesses a recognized degree of medical knowledge to 
render their opinions on medical diagnosis of PTSD or nexus 
to events of service competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Of the competent medical evidence of record the Board finds 
most probative the reports of VA psychiatric examination 
dated in November 1993, May 1996 and September 1997.  Each 
examiner noted the veteran's combat status and his traumatic 
experiences in service.  These examinations took place over a 
period of time when the DSM III or DSM IV criteria were in 
effect, but under either set of criteria did not yield a 
diagnosis of PTSD.

Each examiner had access to and cited review of the claims 
file.  Despite consideration of the veteran's reported 
avoidance, nightmares, and other claimed symptoms, each 
examiner concluded that the veteran did not meet the 
diagnostic criteria for PTSD.  The November 1993 psychiatric 
examiner noted a lack of clarity as to the nature of the 
veteran's reported dreams, and also the absence of criteria 
such as intrusive recollections, flashbacks, sleep problems, 
concentration problems or hypervigilance.  Notably, in 
connection with examination in May 1996 and September 1997, 
the veteran reported additional symptoms such as sleep 
problems and intrusive thoughts/flashbacks.  However, the 
May 1996 examiner noted only some PTSD traits.

The September 1997 examiner had the additional benefit of 
reviewing psychologic studies.  Yet, both the psychologist 
and the psychiatrist concluded that the had some cognitive 
disorder but did not diagnose PTSD.  Again, despite the 
veteran's complaints, the September 1997 psychiatrist noted 
facts such as the veteran's lack of emotional distress when 
recounting the events of service, and the veteran's denial of 
symptoms such as a startle response, hypervigilance or 
difficulty concentrating.  Each VA examination report of 
record is also consistent in noting the veteran's ability to 
maintain good relationships with family and friends and his 
continued interest in activities.  Such reports reflect 
consideration of other factors potentially affecting the 
veteran's mental status, such as his head trauma and his long 
history of alcohol, cannabis and other substance abuse.

The Board recognizes that in connection with examination of 
the feet in November 1993 the VA examiner noted PTSD.  Such 
appears to be based solely on the veteran's history as no 
neuropsychologic findings are contained in the examination 
report.  That examiner provided no supporting evidence for 
his conclusion and such is without probative value.  See 
Bloom v. West, 12 Vet. App. 185 (1999).  The Board also notes 
private records containing diagnoses of PTSD.  Such diagnoses 
are included in reports reflecting evaluation of medical 
complaints, without citation of the diagnostic criteria for 
mental disorders and without note of specific psychiatric 
findings or history, or any psychologic testing.  Nor does it 
appear that the private physicians involved reviewed the 
veteran's claims file or any relevant history.  Similarly, VA 
outpatient records that include a provisional diagnosis of 
PTSD are without citation of the diagnostic criteria or 
specific psychiatric manifestations supporting such 
diagnosis.  Other VA records note only traits or symptoms of 
PTSD.

Contrary to the above, the comprehensive reports of VA 
psychiatric examination reflect the opinions of medical 
professionals specifically trained in the neuropsychiatric 
field and who have considered all of the factors, pre-
service, in-service and post-service, relevant to the 
veteran's mental status.  The conclusions reached are 
supported by citation of what mental disorders diagnostic 
criteria the veteran does and does not meet.  Such 
examinations are thus more probative than private or 
outpatient notations of PTSD without further comment.  

Accordingly, this is a case where the preponderance of the 
evidence is against the claim in that such shows the veteran 
does not meet the diagnostic criteria for PTSD.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.  The benefit of the doubt is not for 
application and the veteran's claim of entitlement to service 
connection for PTSD is therefore denied.  

Buerger's Disease

Factual Background

The veteran is service-connected for residuals of shell 
fragment wounds to the left knee, left leg, left foot and 
left shoulder.

The veteran's service medical records are negative for 
diagnosed Buerger's disease; nor did the veteran claim 
entitlement to VA benefits based on such in connection with 
his initial claim for service connection, received by the RO 
in May 1973.  The veteran filed another claim for VA 
compensation benefits in December 1984; his completed Form 
21-526 is negative for mention of Buerger's disease.

In February 1985, the RO associated a VA hospital summary for 
the dates December 13 to December 21, 1984 with the claims 
file.  The veteran presented with a three-week history of a 
painful, bluish, left great toe.  He provided a current pack-
a-day smoking history and a past history of smoking greater 
than three packs per day.  The veteran also provided a 
history of a left lower extremity shrapnel wound, without 
problems such as claudication since that time.  The 
impression was most likely Buerger's disease and that the 
greatest therapy would be to quit smoking.  

In a rating decision dated in October 1985, the RO denied 
service connection for Buerger's disease, and notified the 
veteran of that determination by letter also dated in October 
1985.  He did not appeal.

In August 1993 the RO received a statement in which the 
veteran requested his claim of entitlement to service 
connection for Buerger's disease be reopened.  Also in August 
1993, the RO received a statement from Dr. S., dated 
October 30, 1985.  Dr. S. reported that the veteran had 
chronic instability of his left knee related to service.  

In November 1993, the veteran presented for VA mental status 
and foot examinations; the report of those examinations 
contain no findings or comment pertinent to Buerger's 
disease.  

In a rating decision dated in February 1994, the RO denied 
reopening the veteran's claim.  In a statement accepted as a 
notice of disagreement in September 1994, the veteran argued 
that his Buerger's disease resulted from his in-service 
surgical repair of a shrapnel wound to the left lower 
extremity.

The reports of VA examinations conducted in May 1996 contain 
no findings or comment pertinent to Buerger's disease.  

In February 1997, the veteran submitted records of VA 
outpatient treatment for psychiatric problems, dated from 
March to July 1996.  Such records contain no findings or 
comment pertinent to Buerger's disease.  

In May 1997 the veteran testified before an RO Hearing 
Officer.  He argued that Buerger's disease was misdiagnosed 
and that in fact his arteries were damaged in connection with 
surgical removal of shrapnel from his left lower extremity.  
His spouse also testified to the above.  Transcript at 7-8.  
The veteran's spouse noted that a Dr. S. opined the veteran's 
arterial problems were due to his Vietnam injuries.  

Reports of VA examinations conducted in August and September 
1997 contain no findings or comments pertinent to Buerger's 
disease.  

In January 1998, the RO received private records of 
psychiatric and medical treatment for problems such as an 
ulcer, a hernia, and orthopedic symptoms of the left upper 
and lower extremities that contain no findings or comments 
pertinent to Buerger's disease.  

The report of VA examination conducted in March 2000, 
contains no findings or comments pertinent to Buerger's 
disease.  

Analysis

First, the Board notes that the RO included the text of 
38 C.F.R. § 3.156(a) in the statement of the case issued in 
March 1995, thus providing him with the correct standard of 
what constitutes new and material evidence.  Further, the RO 
effectively ruled in the alternative that the evidence added 
to the record since October 1985 was not new and material 
under both 38 C.F.R. § 3.156(a) and the Colvin standard, see 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), which was 
controlling at the time the RO entered its determination but 
which has now been overturned by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  While the 
RO has used the words "no reasonable possibility" which 
were contained in the Colvin definition, the RO cited reasons 
in that the evidence added to the record lacked findings or 
comments pertinent to Buerger's disease.  Such was the 
equivalent of concluding that the new evidence did not bear 
"directly and substantially" on the issue and was not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that the claimant has been provided the correct legal 
standard and a decision consistent with that standard by the 
RO.  Thus, the Board finds that the claim can be resolved 
without further development or prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO's October 1985 rating decision became final absent the 
veteran's timely appeal.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103 (1999).  The Board has reviewed the evidence 
received since that time; however, there is no evidence new 
and material in order to reopen the veteran's claim.

The Board recognizes that the veteran has provided additional 
argument pertinent to his Buerger's disease, now stating that 
such was caused by his in-service surgical repair for a shell 
fragment wound.  The record does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  Although he is competent to testify as to his in-
service and current symptoms, as lay statements, his 
statements are not competent to offer a medical diagnosis or 
opinion as to etiology, and therefore they are not sufficient 
to establish a plausible claim.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board further recognizes the argument put forth by the 
veteran's spouse to the effect that Dr. S. opined that the 
veteran's Buerger's disease was related to service.  The 
statement of record from that physician notes only that the 
veteran's left lower extremity disability, with knee and leg 
impairment, was due to the in-service shell fragment wound.  
That physician does not relate Buerger's disease to service 
or to treatment for the veteran's service-connected shell 
fragment wound to the left lower extremity.  See 38 C.F.R. 
§§ 3.303(d), 3.310(a).  The assertion of the veteran's spouse 
of what Dr. S. opined, "...filtered as it (is) through a 
layman's sensibilities... is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); and see Kirwin 
v. Brown, 8 Vet. App. 148 (1995).  Nor does the veteran's 
spouse herself have medical knowledge to render her own 
opinions as to causation competent.  See Espiritu, supra.  
Thus, the lay statements of the veteran and his spouse are 
not competent, and the statement offered by Dr. S. is not 
material to the question of whether the veteran has Buerger's 
disease related to service or service-connected disability.  
As such, the above-cited evidence is insufficient to reopen 
the claim.

The remaining evidence added to the record since the RO's 
October 1985 decision, includes competent medical findings 
and opinions that are in fact new.  However, none of the 
additionally received medical evidence contains a diagnosis 
of Buerger's disease, lists relevant findings or symptoms 
thereof, or provides any comment or opinion as to the onset 
or etiology of such disability.  As such, the additional 
evidence does not bear directly or substantially on the 
matter and reopening the claim for consideration of such is 
not warranted.

The Federal Circuit has recently suggested that it could be a 
denial of due process to reopen the veteran's claim and 
decide whether it is well grounded without first giving him 
the opportunity to present argument and evidence on the 
question of well groundedness.  Winters v. Gober, No. 99-7108 
(Fed. Cir. July 26, 2000).  Insofar as the Board has not 
reopened the veteran's claim, the questions of well 
groundedness or the merits of the veteran's claim, to include 
any due process issued related thereto, need not be reached 
herein.

In sum, the evidence submitted subsequent to the October 1985 
decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; and/or is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for Buerger's disease.  
Thus, the claim is not reopened.  38 C.F.R. § 3.156(a).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  The veteran's 
spouse did report the opinion of Dr. S. linking the veteran's 
circulatory disturbance to Vietnam injuries.  However, VA has 
obtained records from that physician and the hearing officer 
advised the veteran and his spouse of the need to submit 
records linking his claimed disabilities to service.  Such 
notice, combined with the fact that records from Dr. S are a 
part of the claims folder, serves to satisfy the duty imposed 
by 38 U.S.C.A. § 5103.

II.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1999).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (1999).

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(1999) pertain to scars.  A maximum 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803, or for 
superficial scars that are tender and painful on objective 
demonstration under Diagnostic Code 7804.  Diagnostic Code 
7805 otherwise provides that a rating for scars is based upon 
the limitation of function of the affected part.  38 C.F.R. 
§ 4.118.

38 C.F.R. § 4.124(a) (1999) pertains to nerve impairment, 
with separate diagnostic codes identifying the location and 
function affected and setting out percentage ratings based on 
slight, moderate, moderately severe and severe residuals of 
nerve injury.

38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999) applies to 
traumatic arthritis and provides that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999). 

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56 (1999).  The rating criteria for muscle 
group injuries were changed, effective July 3, 1997.  See 
38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 
38 C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved).  The 
defined purpose of these changes were to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
these were not intended as substantive changes.  See 62 Fed. 
Reg. No. 106, 30235-30237.  Nonetheless the Court has imposed 
on the Board, a duty pursuant to Karnas to consider the old 
and new version of the regulations.  Fischer v. West, 11 Vet 
App 121 (1998)

The provisions of 38 C.F.R. § 4.56, prior to the July 1997 
revisions were as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)

38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in the same anatomical segment, or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion, and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . "(g) Muscle 
injury ratings will not be combined with 
peripheral nerve paralysis ratings for 
the same part, unless affecting entirely 
different functions." 38 C.F.R. § 4.55 
(g).(emphasis added)

38 C.F.R. § 4.55 (1997).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997, revisions.

The revised provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  (b) For rating 
purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic 
codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups 
which act upon an ankylosed joint, with 
the following exceptions: (1) In the case 
of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but 
at the next lower level than that which 
would otherwise be assigned.  (2) In the 
case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, 
the evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.  (d) The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.  (f) For 
muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group 
injury shall be separately rated and the 
ratings combined under the provisions of 
Sec. 4.25.

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: (1) Slight disability of 
muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or 
infection.  (ii) History and complaint.  
Service department record of superficial 
wound with brief treatment and return to 
duty.  Healing with good functional 
results.  No cardinal signs or symptoms 
of muscle disability as defined in 
paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  (2) Moderate 
disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  
(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or 
large[[Page 348]]low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  (4) Severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.  (iii) 
Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage 
to muscle groups in missile track.  
Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function.  If 
present, the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

The Board has concluded that neither the old or new version 
of the regulations is more favorable to the veteran, since 
they incorporate similar language and, as will be discussed 
below, he does not have a history of injury or current 
symptomatology that would warrant an increased evaluation 
under either version of the regulations.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Factual Background

Service medical records reflect incurrence of penetrating 
shell fragment wounds to the left leg, knee and ankle, 
without bone, artery or nerve involvement.  Also, the veteran 
incurred a fragment wound to the left shoulder.  The wounds 
were debrided and the veteran underwent convalescence after 
which he was discharged to duty without profile.  

The report of VA examination dated in May 1985 notes 
residuals of apparent peroneal nerve injury to the left lower 
leg with good recovery; degenerative joint disease of the 
left knee; traumatic arthritis of the left foot; and 
residuals of a shrapnel wound to the left shoulder, without 
symptoms.

The RO established service connection for residuals of the 
left leg wounds, assigned a 10 percent evaluation, and 
residuals of the left shoulder wound, assigned a zero percent 
evaluation, effective December 21, 1984.  As set out in the 
introduction portion of this decision, the RO subsequently 
established a separate grant of service connection for left 
knee impairment residual to the in-service shell fragment 
wound; a 20 percent evaluation was assigned based on 
instability, effective August 2, 1993.

In November 1993 the veteran presented for a VA examination 
of his left knee.  At that time most of his complaints were 
stated to center around left ankle pain upon walking.  The 
veteran's left leg scars were asymptomatic.  The examiner 
summarized that the only symptomatic problem with scarring 
was on the dorsum on the veteran's left foot, with some 
tenderness on ambulation.  The examiner noted the veteran's 
left knee had a "perfectly normal range of motion, with all 
ligaments being taut."  The examiner also examined the 
veteran's left shoulder and noted lateral abduction to 180 
degrees, forward flexion to 180 degrees, adduction to 
55 degrees and internal and external rotation to 90 degrees, 
each.  The examiner stated that all cited motion ranges were 
asymptomatic relative to the shoulder.  The left shoulder 
scar was also stated to no nontender and well healed.  The 
examiner concluded that the veteran's functional capacity was 
not reduced in any way secondary to his shrapnel fragment 
wounds.

In May 1996, the veteran presented for a VA examination of 
his left knee.  He reported that his left knee would 
sometimes give way.  He limped when he walked and was noted 
to favor the left knee.  His knee scar was nontender and well 
healed; such was somewhat depressed.  The examiner noted no 
obvious knee deformity, no swelling, and no evidence eof 
lateral instability or subluxation, or loose motion of the 
knee.  The examiner noted the veteran had difficulty with 
squatting and was only able to bend his left knee to 90 
degrees.  The examiner noted slight left knee discomfort with 
flexion, and motion slightly less than on the right.  The 
diagnosis was a history of left knee shrapnel wound, with 
continuing pain in the left.  

In connection with his May 1997 hearing the veteran 
complained of painful scarring on his left shoulder.  

Also of record are private treatment reports.  Entries dated 
in January 1997 note a probable left knee anterior collateral 
ligament tear; testing was negative for laxity at that time.  
Entries dated in March 1997 include note of left forearm pain 
on full extension and show treatment of the elbow.

The veteran presented for a VA examination in August 1997.  
He complained of no dysfunction with the use of his left arm 
or shoulder, but indicated he experienced left knee 
instability.  The examiner noted the veteran's in-service 
history, as well as an incident of falling off a cliff onto 
his left knee in 1995.  Examination revealed normal left 
shoulder muscles with a full range of shoulder motion and 
normal upper extremity function.  The examiner noted a small 
scar near the left deltoid and a "very slight" loss of 
substance of the deltoid muscle.  The veteran's left shoulder 
scar was stated to be nontender and non-adherent to the 
underlying tissue and without functional effect upon use of 
the extremity.

Examination of the left knee revealed a mild degree of 
general left thigh atrophy.  The left knee scar was nontender 
and nonadherent.  The left knee demonstrated normal motion 
without evidence of heat, rubor, effusion or unusual 
ligamentous tension.  There was a "very mildly" positive 
anterior drawer sign on the left, the same as on the right.  
There was subpatellar crepitation with motion and lateral 
patellar subluxation on the left described as "very mild."  
The examiner noted normal neurovascular function of the left 
lower extremity.

The examiner summarized that there was no evidence of any 
form of functional compromise of the left shoulder or arm 
related to the gunshot wound of the left shoulder sustained 
in Vietnam and no functional compromise of the left knee.  
The examiner opined that the veteran's complaints of 
instability were related to patellar problem and a possible 
partial tear of the anterior cruciate ligament at the left 
knee, which occurred far after his military service.  

In March 2000, the veteran presented for a VA examination of 
his left knee and left shoulder.  The examiner reviewed the 
veteran's service medical records and post-service records of 
medical treatment and evaluation.  

The veteran claimed no disability related to his left 
shoulder at the time of examination in March 2000.  
Examination revealed no left shoulder pain or limitation of 
motion, no deep tissue damage and no scar tenderness.  The 
examiner noted no functional impairment and stated that the 
veteran had full excursion, strength, speed, coordination and 
endurance within the limits of his overall physical health 
and without evidence of painful motion.  X-rays showed a 
post-traumatic deformity with a well-corticated fragment 
superior to the left acromioclavicular joint.  The summary of 
findings states "[n]o current disability from left 
shoulder."

At the time of the March 2000 examination the veteran claimed 
severe left knee disability, indicating he was unable to rely 
on his knee due to instances of collapse.  He was wearing a 
left knee brace.  Examination revealed a positive anterior 
drawer sign and a lateral collateral ligament laxity 
characterized by the examiner as slight.  There was no 
evidence of tenderness or deep tissue injury palpable at the 
scar sites.  The examiner noted that functionally there was 
mild impairment of excursion at eight degrees extension and 
130 degrees flexion, with slight strength impairment.  

The examiner further noted that there was no painful motion 
and that the veteran's speed, coordination and endurance were 
normal, within the limits of his overall physical health.  X-
rays showed post-traumatic soft tissue calcification 
posterior to the left distal femur, without evidence of 
metallic fragments within the soft tissues.  The examiner 
summarized that the veteran experienced moderate left knee 
disability due to internal damage to the ligaments, creating 
instability and limited excursion.

Analysis

Left Shoulder

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran is currently assigned a zero percent evaluation 
under Diagnostic Code 7805, pertaining to scarring of the 
shoulder and providing for evaluation based on the limitation 
of function of the area affected.  Service records clearly 
note a wound to the left shoulder, but without nerve, bone or 
artery involvement.  Nor do service records document 
residuals of any injury to the muscle.  The veteran was 
returned to service duties without placed on profile due to 
residuals of injury.  Consistent with such is the report of 
VA examination in 1985, which revealed no symptoms referable 
to the left shoulder.  The report of VA examination in 
November 1993 also noted no limitation of left shoulder 
motion and no symptomatic scarring and did not otherwise 
identify muscle, joint, nerve or scarring impairment.

Significant is the veteran's own denial of any dysfunction 
with the use of his left arm or shoulder in connection with 
VA examination in August 1997; that examiner specifically 
concluded that there was no functional compromise related to 
the veteran's in-service left shoulder wound at that time.  
Finally, in connection with examination in March 2000, the 
veteran again claimed no disability related to his left 
shoulder and examination was negative for evidence of tissue 
damage, motion limitation, scar tenderness, weakness, 
incoordination, limited endurance or other functional 
impairment.  The conclusion was that there was no current 
disability from the left shoulder.  

The Board emphasizes that with the exception of complaints of 
pain from the shoulder scar, offered at the time of the 
personal hearing in May 1997, the veteran himself has 
repeatedly denied left shoulder impairment.  Moreover, VA 
examination reports are consistent in noting no impairment 
due to muscle damage, bone damage, arthritis, scarring or 
nerve damage residual to the veteran's shrapnel wound to the 
left shoulder.  Accordingly, a compensable evaluation is not 
warranted for such disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.

In arriving at the above conclusion the Board has considered 
38 C.F.R. § 4.71a pertinent to musculoskeletal impairment, 
38 C.F.R. § 4.73, pertinent to muscle impairment, 38 C.F.R. 
§ 4.124a, pertinent to neurologic impairment and 
38 C.F.R. § 4.118 pertinent to scarring.  Consideration has 
also been given to the potential application of other various 
provisions of 38 C.F.R. Parts 3 and 4 (1999), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis upon which to assign a compensable evaluation in the 
absence of objective evidence of resulting functional 
impairment due to the veteran's left shoulder wound.  Thus, 
his claim is denied.

Left Knee

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, as pertinent to his left knee, the claim 
continues to be well grounded.  Fenderson v. West, 
12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  In the instant case, there is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claims.  Moreover, 
the veteran has been afforded an examination and opportunity 
to present evidence and argument in support of his claim.  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran's left knee is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
which provides for assignment of a 20 percent rating when 
there is moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation is warranted for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.

In November 1993, the veteran's ligaments were described as 
"taut."  No instability or subluxation was noted.  In May 
1996 he complained of his knee giving way; however, 
examination revealed no evidence of lateral instability, 
subluxation or loose knee motion.  In August 1997, the 
examiner noted only "very mild" patellar subluxation.

Finally, in March 2000, there was evidence of "slight" 
lateral collateral ligament laxity.  The examiner noted only 
moderate left knee disability overall.  The above-cited 
findings are consistent with assignment of no more than a 
20 percent evaluation under Diagnostic Code 5257.  None of 
the competent medical evidence demonstrates severe impairment 
of the left knee due to subluxation or instability to warrant 
assignment of a 30 percent evaluation.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, as in 
the instant case, and a veteran also has limitation of knee 
motion which at least meets the criteria for a zero percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (1997).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1999).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 
10 percent evaluation, flexion must be limited to 45 degrees.  
For a 20 percent evaluation is warranted where flexion is 
limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  Diagnostic 
Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

The Board here notes that the veteran has demonstrated, at 
most, left knee motion limited to eight degrees extension and 
130 degrees flexion.  Such limitation is not sufficient for 
assignment of even a zero percent evaluation under Diagnostic 
Codes 5260, 5261, and thus, a separate evaluation for 
arthritis is not warranted.  VAOPGCPREC 23-97.

Application of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
pertinent to arthritis, would not result in a higher 
evaluation insofar as the maximum schedular percentage under 
that code is only 10 percent.  Additionally, the Court has 
held that where, as here, a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  The competent 
evidence is consistent in showing the veteran's left knee 
scarring to be asymptomatic, see 38 C.F.R. § 4.118.  

The Board acknowledges that the veteran experiences other 
left lower extremity manifestations; however, such relate to 
his ankle and/or leg and are contemplated and provided for in 
the separate grants of service connection for the veteran's 
left leg and left ankle residuals.  Rating matters pertinent 
to those disabilities do not appear to have been raised by 
the veteran and have not been procedurally prepared or 
certified for appellate review.  See Godfrey v. Brown, 
7 Vet. App. 398 ( 1995).  Manifestations associated with the 
veteran's separate disabilities may therefore not be 
considered herein.

Other Rating Matters

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in the November 1997 supplemental statement of the 
case.  Accordingly consideration of this question by the 
Board does not prejudice the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 

The veteran's service connected disabilities have not 
required any periods of recent hospitalization; therefore an 
extraschedular evaluation would not be warranted on the basis 
of the need for frequent periods of hospitalization.  The 
veteran is in receipt of VA pension benefits, however, the 
RO's April 2000 decision awarding that benefit makes clear 
that the award was based principally on the effects of the 
non-service-connected end stage liver disease from peptic 
ulcer disease, and reflux disease.  Neither the veteran nor 
medical professionals have reported that his service 
connected disabilities cause marked interference with 
employment.  Accordingly, the Board finds that referral for 
consideration of an extraschedular evaluation is not 
warranted.



ORDER

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for thrombo-
angiitis obliterans, also known as Buerger's disease, has 
been received.

Service connection for a right knee disability is denied.

Service connection for PTSD is denied.

A compensable evaluation for service-connected residuals of a 
shell fragment wound to the left shoulder is denied.


An evaluation in excess of 20 percent for service-connected 
residuals of a shell fragment wound to the left knee is 
denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


